UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 or ¨TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission file number 000-54464 THUNDER ENERGIES CORPORATION (Exact Name of Registrant as specified in its charter) Florida 45-1967797 (State or jurisdiction of Incorporation or organization (I.R.S Employer Identification No.) 1444 Rainville Road, Tarpon Springs, Florida 34689 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code727-940-3944 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes¨ No x. The number of shares of the issuer’s common stock, par value $.001 per share, outstanding as of August 13, 2015 was 16,416,950. TABLE OF CONTENTS Page Part I. Financial Information. Item 1. Condensed Financial Statements. 3 Condensed Balance Sheets as of June 30, 2015 (unaudited) and December 31, 2014. 3 Condensed Statements of Operations for the three months and six months ended June 30, 2015 and June 30, 2014 (unaudited). 4 Condensed Statements of Shareholders’ Deficit for the six months ended June 30, 2015 (unaudited) 5 Condensed Statements of Cash Flows for the six months ended June 30, 2015 and 2014 (unaudited) 6 Notes to Condensed Financial Statements (unaudited). 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures. 22 Part II. Other Information. Item 1. Legal Proceedings. 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 23 Item 3. Defaults Upon Senior Securities. 23 Item 4. Mine Safety Disclosures. 23 Item 5. Other Information. 23 Item 6. Exhibits. 24 Signatures 26 2 Part I. Financial Information Item 1. Financial Statements. THUNDER ENERGIES CORPORATION Condensed Balance Sheets June 30, December 31, 2015 2014 (Unaudited) ASSETS Current Assets Cash $ 33 $ 4,217 Total Current Assets 33 4,217 Non-current assets Intangible assets, net of accumulated amortization of $300and $200, respectively 9,605 800 Total non-current assets 9,605 800 TOTAL ASSETS $ 9,638 $ 5,017 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable $ 5,362 $ 12,866 Accrued interest 6,106 3,148 Accrued compensation, related parties 487,846 361,847 Note payable, related parties 322,000 219,000 Total Current Liabilities 821,314 596,861 TOTAL LIABILITIES 821,314 596,861 COMMITMENTS AND CONTINGENCIES Stockholders' Deficit Convertible Preferred stock: $0.001 par value, 750,000,000 authorized; 50,000,000 shares issued and outstanding 50,000 50,000 Common stock: $0.001 par value 900,000,000 authorized; 16,416,950 and 16,366,950 shares issued and outstanding, respectively 16,417 16,367 Additional paid in capital 633,527 583,577 Accumulated deficit (1,511,620 ) (1,241,788 ) Total Stockholders' Deficit (811,676 ) (591,844 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 9,638 $ 5,017 See notes to unaudited condensed financial statements. 3 THUNDER ENERGIES CORPORATION Condensed Statements of Operations (Unaudited) For the Three months ended For the Six months ended June 30, June 30, 2015 2014 2015 2014 REVENUE $ OPERATING EXPENSES Research and development 23,815 13,607 38,101 15,744 Professional fees 25,999 43,472 111,160 70,306 Selling, general and administrative expenses 60,594 71,497 117,614 120,647 Total operating expenses 110,408 128,576 266,875 206,697 Net loss from operations (110,408 ) (128,576 ) (266,875 ) (206,697 ) Other income (expense) Interest expense (1,644 ) (503 ) (2,957 ) (843 ) Net loss before income taxes (112,052 ) (129,079 ) (269,832 ) (207,540 ) Income taxes Net loss $ (112,052 ) $ (129,079 ) $ (269,832 ) $ (207,540 ) Basic and diluted loss per share $ (0.01 ) $ (0.01 ) $ (0.02 ) $ (0.01 ) Weighted average number of shares outstanding 16,416,950 16,140,712 16,409,768 16,083,431 See notes to unaudited condensed financial statements. 4 THUNDER ENERGIES CORPORATION Statements of Changes in Stockholders’ Deficit For the Six Months Ended June 30, 2015 (Unaudited) Additional Preferred Stock Common Stock Paid in Accumulated Shares Amount Shares Amount Capital Deficit Total Balance, December 31, 2014 50,000,000 $ 50,000 16,366,950 $ 16,367 $ 583,577 $ (1,241,788 ) $ (591,844 ) Issued shares for services 50,000 50 49,950 50,000 Net loss (269,832 ) (269,832 ) Balance, June 30, 2015 50,000,000 $ 50,000 16,416,950 $ 16,417 $ 633,527 $ (1,511,620 ) $ (811,676 ) See notes to unaudited condensed financial statements. 5 THUNDER ENERGIES CORPORATION Condensed Statements of Cash Flows (Unaudited) For the Six Months Ended June 30, 2015 2014 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (269,832 ) $ (207,540 ) Adjustment to reconcile net loss to net cash provided(used in) in operations: Amortization 100 100 Stock based compensation 50,000 Changes in assets and liabilities: (Increase) decrease in operating assets: Prepaid expense (875 ) Increase (decrease) in operating liabilities: Accounts payable (7,504 ) 31,016 Accrued interest 2,957 843 Accrued expenses, related parties 126,000 90,000 Net cash used in operating activities (98,279 ) (86,456 ) CASH FLOWS FROM INVESTING ACTIVITIES Payments made for intangible assets, Patents (8,905 ) Net cash used in Investing Activities (8,905 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from shareholder loans 103,000 61,000 Proceeds from issuances of stock 28,944 Net cash provided by financing activates 103,000 89,944 Net change in cash and cash equivalents (4,184 ) 3,488 Cash and cash equivalents Beginning of period 4,217 3,913 End of period $ 33 $ 7,401 Supplemental cash flow information Cash paid for interest $ $ Cash paid for taxes $ $ See notes to unaudited condensed financial statements. 6 THUNDER ENERGIES CORPORATION Notes to Condensed Financial Statements For the period ending June 30, 2015 (Unaudited) NOTE 1 – NATURE OF BUSINESS Thunder Energies Corporation (“we”, “us”, “our”, “TEC” or the “Company”) was incorporated in the State of Florida on April 21, 2011. On May 1, 2014, the Company filed with the Florida Secretary of State, Articles of Amendment to its Articles of Incorporation (the “Amendment”) which changed the name of the Company from Thunder Fusion Corporation to Thunder Energies Corporation. The Amendment also changed the principal office address of the Company to 1444 Rainville Road, Tarpon Springs, Florida 34689. The business of Thunder Energies Corporation ("TEC") is focused, depending on funding, on themanufacturing, sale and service of three new cutting edge technologies (patents and trademarks pending): the new Santilli telescopes with concave lenses; the new hadronic reactors for the synthesis of the neutron from the hydrogen gas, and the new HyperFurnaces for the full combustion of fossil fuels.As we are a development stage company, we have not yet generated any revenue from the assets that were recently assigned to and acquired by the Company, including the Hadronic reactors. NOTE 2 – GOING CONCERN The Company’s financial statements are prepared using accounting principles generally accepted in the United States of America applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has not yet established an ongoing source of revenues sufficient to cover its operating cost and allow it to continue as a going concern. The ability of the Company to continue as a going concern is dependent on the Company obtaining adequate capital to fund operating losses until it becomes profitable. If the Company is unable to obtain adequate capital, it could be forced to cease operations. In order to continue as a going concern, the Company will need, among other things, additional capital resources. Management’s plan to obtain such resources for the Company include, obtaining capital from management and significant stockholders sufficient to meet its minimal operating expenses. However, management cannot provide any assurance that the Company will be successful in accomplishing any of its plans. There is no assurance that the Company will be able to obtain sufficient additional funds when needed or that such funds, if available, will be obtainable on terms satisfactory to the Company. In addition, profitability will ultimately depend upon the level of revenues received from business operations. However, there is no assurance that the Company will attain profitability. The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. NOTE 3 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES UNAUDITED INTERIM FINANICAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America for interim financial information and with the instructions to Form 10-Q and Regulation S-X. Accordingly, the financial statements do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. The interim financial statements should be read in conjunction with the annual financial statements included in the Form 10K/A as of December 31, 2014 and filed with the Securities and Exchange Commission on March 26, 2015. In the opinion of management, all adjustments consisting of normal recurring entries necessary for a fair statement of the periods presented for: (a) the financial position; (b) the result of operations; and (c) cash flows, have been made in order to make the financial statements presented not misleading. The results of operations for such interim periods are not necessarily indicative of operations for a full year. 7 THUNDER ENERGIES CORPORATION Notes to Condensed Financial Statements For the period ending June 30, 2015 (Unaudited) BASIS OF PRESENTATION AND USE OF ESTIMATES The Company prepares its financial statements in conformity with accounting principles generally accepted in the United States of America ("GAAP"), which require management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. CASH AND CASH EQUIVALENTS The Company considers all highly liquid investments with an original maturity of three months or less at the date of acquisition to be cash equivalents. Cash and cash equivalents totaled $33 at June 30, 2015 and $4,217 at December 31, 2014. The company has no cash equivalents as of June 30, 2015 and December 31, 2014. CASH FLOWS REPORTING The Company follows ASC 230, Statement of Cash Flows, for cash flows reporting, classifies cash receipts and payments according to whether they stem from operating, investing, or financing activities and provides definitions of each category, and uses the indirect or reconciliation method (“Indirect method”) as defined by ASC 230, Statement of Cash Flows, to report net cash flow from operating activities by adjusting net income to reconcile it to net cash flow from operating activities by removing the effects of (a) all deferrals of past operating cash receipts and payments and all accruals of expected future operating cash receipts and payments and (b) all items that are included in net income that do not affect operating cash receipts and payments. The Company reports the reporting currency equivalent of foreign currency cash flows, using the current exchange rate at the time of the cash flows and the effect of exchange rate changes on cash held in foreign currencies is reported as a separate item in the reconciliation of beginning and ending balances of cash and cash equivalents and separately provides information about investing and financing activities not resulting in cash receipts or payments in the period. RELATED PARTIES The Company follows ASC 850, “Related Party Disclosures,” for the identification of related parties and disclosure of related party transactions. FINANCIAL INSTRUMENTS The Company’s balance sheet includes financial instruments, including cash, accounts payable, accrued expenses and notes payable. The carrying amounts of current assets and current liabilities approximate their fair value because of the relatively short period of time between the origination of these instruments and their expected realization. ASC 820, Fair Value Measurements and Disclosures, defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. ASC 820 also establishes a fair value hierarchy that distinguishes between (1)market participant assumptions developed based on market data obtained from independent sources (observable inputs) and (2)an entity’s own assumptions about market participant assumptions developed based on the best information available in the circumstances (unobservable inputs). The fair value hierarchy consists of three broad levels, which gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). The three levels of the fair value hierarchy are described below: Level 1 Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities. Level 2 Inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly, including quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in markets that are not active; inputs other than quoted prices that are observable for the asset or liability (e.g., interest rates); and inputs that are derived principally from or corroborated by observable market data by correlation or other means. Level 3 Inputs that are both significant to the fair value measurement and unobservable. 8 THUNDER ENERGIES CORPORATION Notes to Condensed Financial Statements For the period ending June 30, 2015 (Unaudited) Fair value estimates discussed herein are based upon certain market assumptions and pertinent information available to management as of June 30, 2015. The respective carrying value of certain on-balance-sheet financial instruments approximated their fair values due to the short-term nature of these instruments. INTANGIBLE ASSETS The Company has applied the provisions of ASC topic 350 – Intangible – goodwill and other, in accounting for its intangible assets. Intangible assets are being amortized on a straight-line method on the basis of a useful life of 5 to 17 years. The balance at June 30, 2015 and December 31, 2014 was $9,605 and $800, respectively. June 30, 2015 Gross Carrying Value Accumulated Amortization Intellectual property $ 1,000 $ 300 Patents 8,905 December 31, 2014 Gross Carrying Value Accumulated Amortization Intellectual property $ 1,000 $ 200 Patents IMPAIRMENT OF LONG- LIVED ASSETS The Company reviews and evaluates long-lived assets for impairment when events or changes in circumstances indicate that the related carrying amounts may not be recoverable. The assets are subject to impairment consideration under FASB ASC 360-10-35-17 if events or circumstances indicate that their carrying amount might not be recoverable. When the Company determines that an impairment analysis should be done, the analysis will be performed using the rules of FASB ASC 930-360-35, Asset Impairment, and 360-0 through 15-5, Impairment or Disposal of Long- Lived Assets. NON-MONETARY TRANSACTION According to ASC 845-10-S99, transfers of non-monetary assets to a company by its promoters or shareholders in exchange for stock prior to or at the time of the entity’s initial public offering should be recorded at the transferors' historical cost basis determined under Generally Accepted Accounting Principles. As such, the cost basis carried on Hyfuel’s books and records was nominal. Therefore, the accounting principles in ASC 845-10-S99 were followed and the Company recorded the intellectual and physical properties at its historical cost basis, which was at the historical cost basis of a nominal amount. In the transfer agreement 1,000,000 shares of common stock was transferred in exchange for the properties. The transfer was valued at $1,000 (the par value of the shares issued in exchange for the intellectual property); this amount was determined by the Company to be the value received in the exchange and approximates the basis of those assets. RESEARCH AND DEVELOPMENT The Company expenses research and development costs when incurred. Research and development costs include engineering and testing of product and outputs. Indirect costs related to research and developments are allocated based on percentage usage to the research and development. We spent $38,101 and $15,744 for the six months ended June 30, 2015 and 2014, respectively. DEFERRED INCOME TAXES AND VALUATION ALLOWANCE The Company accounts for income taxes under ASC 740, Income Taxes. Under the asset and liability method of ASC 740, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statements carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period the enactment occurs. A valuation allowance is provided for certain deferred tax assets if it is more likely than not that the Company will not realize tax assets through future operations. No deferred tax assets or liabilities were recognized as of June 30, 2015 or December 31, 2014. 9 THUNDER ENERGIES CORPORATION Notes to Condensed Financial Statements For the period ending June 30, 2015 (Unaudited) NET LOSS PER COMMON SHARE Net loss per share is calculated in accordance with ASC 260, “Earnings Per Share.” The weighted-average number of common shares outstanding during each period is used to compute basic earning or loss per share. Diluted earnings or loss per share is computed using the weighted average number of shares and diluted potential common shares outstanding. Dilutive potential common shares are additional common shares assumed to be exercised. Basic net loss per common share is based on the weighted average number of shares of common stock outstanding at June 30, 2015. As of June 30, 2015, the common stock equivalents have not been included as they are anti-dilutive. The following potentially dilutive securities were excluded from the calculation of diluted net loss per share because the effects were anti-dilutive based on the application of the treasury stock method and because the Company incurred net losses during the period: Six months Ended June 30, 2015 2014 Options to purchase shares of common stock 24,505 - Series A convertible preferred stock 50,000,000 50,000,000 Total potentially dilutive shares 50,024,505 50,000,000 SHARE-BASED EXPENSE ASC 718, Compensation – Stock Compensation, prescribes accounting and reporting standards for all share-based payment transactions in which employee services are acquired. Transactions include incurring liabilities, or issuing or offering to issue shares, options, and other equity instruments such as employee stock ownership plans and stock appreciation rights. Share-based payments to employees, including grants of employee stock options, are recognized as compensation expense in the financial statements based on their fair values. That expense is recognized over the period during which an employee is required to provide services in exchange for the award, known as the requisite service period (usually the vesting period). The Company accounts for stock-based compensation issued to non-employees and consultants in accordance with the provisions of ASC 505-50, Equity – Based Payments to Non-Employees. Measurement of share-based payment transactions with non-employees is based on the fair value of whichever is more reliably measurable: (a) the goods or services received; or (b) the equity instruments issued. Share-based expense for the six months ended June 30, 2015 and 2014 was $50,000 and $-0-, respectively. COMMITMENTS AND CONTINGENCIES The Company follows ASC 450-20, Loss Contingencies, to report accounting for contingencies. Liabilities for loss contingencies arising from claims, assessments, litigation, fines and penalties and other sources are recorded when it is probable that a liability has been incurred and the amount of the assessment can be reasonably estimated. There were no known commitments or contingencies as of June 30, 2015 and December 31, 2014. RECENT ACCOUNTING PRONOUNCEMENTS Management does not believe that any recently issued, but not yet effective accounting pronouncements, if adopted, would have a material effect on the accompanying financial statements. 10 THUNDER ENERGIES CORPORATION Notes to Condensed Financial Statements For the period ending June 30, 2015 (Unaudited) NOTE 4 – INTANGIBLE PROPERTY On August 10, 2013, the Company entered into an Asset Assignment Agreement (the “IBR Assignment Agreement”) with Institute For Basic Research, Inc., a Florida corporation (“IBR”) that also is beneficially controlled by our Chief Executive Officer, Dr. Ruggero M. Santilli. Pursuant to the IBR Assignment Agreement, IBR irrevocably assigned to the Company all rights, title, ownership and interests in all of IBR’s internet website domain name assets, owned and hereinafter acquired by IBR including, but not limited to, all physical and intangible assets and intellectual property related to the assets. On August 11, 2013, Thunder Energies Corporation (f/k/a Thunder Fusion Corporation) entered into an Asset Assignment Agreement (the “Assignment Agreement”) with HyFuels, Inc., a Florida corporation (“HyFuels”) beneficially controlled by our Chief Executive Officer, Dr. Ruggero M. Santilli. Pursuant to the Assignment Agreement, HyFuels irrevocably assigned to the Company all physical assets, intangible assets, accounts receivable, intellectual property, accounting software, billing software, client lists, client prospects, trade secrets, proprietary property, the intellectual and physical property known as intermediate nuclear fusion without radiation, the physical property consisting of seven (7) Hadronic reactors, all copyrights, patents, patent applications, patent assignments, trademarks and anything having commercial or exchange value and the like. Consideration for the assignment agreements consisted of one million (1,000,000) shares of our common stock that were issued to Dr. Ruggero M. Santilli, as designee for IBR and HyFuels. Company management determined the amount of consideration based upon ASC 845-10-S99 pertaining to transfer of non-monetary assets. According to ASC 845-10-S99, transfers of non-monetary assets to a company by its promoters or shareholders in exchange for stock prior to or at the time of the entity’s initial public offering should be recorded at the transferors’ historical cost basis determined under Generally Accepted Accounting Principles. As such, the cost basis carried on the books and records of HyFuels and IBR was minimal or essentially zero. Therefore, the accounting principles in ASC 845-10-S99 were followed and the Company recorded the intellectual and physical properties at its historical cost basis, which was at the historical cost basis of a nominal amount. In connection with the aforementioned assignment agreements, 1,000,000 shares of our common stock were transferred in exchange for the assets. The transfer was valued at one thousand dollars ($1,000.00), the value of the shares issued at par ($0.001) in exchange for the assets. This amount was determined by the Company to approximate the basis of those assets. The Company recorded the property and intangibles (7 reactors, intellectual property rights to develop the technology, and website) as an intangible asset. The valuation of the properties was the par value of the stock received in exchange for the rights and assets. The Company has capitalized the legal expenses associated with filing applications with the United States Patent and Trademark Office. At June 30, 2015 the Company has capitalized $8,905. The Company has not recorded any amortization expense for the patent application process as of June 30, 2015. The Company recognized amortization expense of $100 for the six months ending June 30, 2015. The Company has accumulated amortization of $300 as of June 30, 2015. NOTE 5 – SHAREHOLDERS’ EQUITY COMMON STOCK The Company has been authorized to issue 900,000,000 shares of common stock, $.001 par value. Each share of issued and outstanding common stock shall entitle the holder thereof to fully participate in all shareholder meetings, to cast one vote on each matter with respect to which shareholders have the right to vote, and to share ratably in all dividends and other distributions declared and paid with respect to common stock, as well as in the net assets of the corporation upon liquidation or dissolution. 11 THUNDER ENERGIES CORPORATION Notes to Condensed Financial Statements For the period ending June 30, 2015 (Unaudited) During the period of February 14, 2014 through April 8, 2014, the Company issued 141,820 shares of common stock, by subscription, in exchange for cash proceeds of $28,344 to various non-related parties at $0.20 per share. On April 10, 2014 the Company issued 600 shares of common stock, by subscription, in exchange for cash proceeds of $600 to a non-related party at $1.00 per share. On June 27, 2014 the Company canceled 295,470 shares of common stock which were unissued and held in escrow from the reverse merger agreement. The shares were associated with the reverse acquisition of CCJ Acquisition Corp. The shares were valued at par $0.001. October 16, 2014 the Company issued 500,000 shares of common stock in exchange for stock transfer services for a period of two years. The value of the transaction was $100,000 or $0.20 per share, the fair value of the shares at the date of grant. On December 17, 2014 the Company issued 20,000 shares of common stock in exchange for services valued at $20,000 or $1.00 per share, the fair market value of the shares at the date of grant. On January 26, 2015 the Company issued 50,000 shares to consultants for research services, recorded at the fair market value of the share price, in the amount of $50,000. PREFERRED STOCK The Company has been authorized to issue 750,000,000 shares of $.001 par value Preferred Stock. The Board of Directors is expressly vested with the authority to divide any or all of the Preferred Stock into series and to fix and determine the relative rights and preferences of the shares of each series so established, within certain guidelines established in the Articles of Incorporation. Series A: The certificate of designation for the Preferred A Stock provides that as a class it possesses a number of votes equal to fifteen (15) votes per share and may be converted into ten (10) $0.001 par value common shares. On October 10, 2013, the Company issued fifty million (50,000,000) shares of our Series “A” Convertible Preferred Stock (the “Preferred Stock”) to Hadronic Technologies Press, Inc. (“Hadronic”), a Florida corporation maintaining its principal place of business at 35ighway 19 North, Suite #215, Palm Harbor, Florida 34684. Our Directors, Dr. Ruggero M. Santilli and Mrs. Carla Santilli each own fifty percent of the equity in Hadronic. The Series “A” Convertible Preferred Stock has 15 votes per share and is convertible into 10 shares of our common stock at the election of the shareholder. Shares were valued at the par value of the common stock equivalents, $500,000. At June 30, 2015 there were Fifty million (50,000,000) shares of Series A Convertible Preferred Stock issued and outstanding. 12 THUNDER ENERGIES CORPORATION Notes to Condensed Financial Statements For the period ending June 30, 2015 (Unaudited) OPTIONS AND WARRANTS In accordance with employment agreements, common stock options are issued annually to the officers of the Company. The number of shares is determined by the number of shares outstanding at the end of the year at a percentage per the employment agreements, as described below. The strike price is the fair value trading price as of the anniversary date of the employment agreements. The options are based on the number of shares outstanding of the Company at the year end, at an exercise price at market price at the employment agreements annual anniversary, July 25th. As of June 30, 2015, the officers are entitled to 24,505 options, at an exercise price of $0.20. There is no expiration date to these options and only vest upon a change in control. The options were valued at $24,505, however no expense has been recognized with the associated options, as no options have vested or are considered by management to probable vest. The options were valued using the Black Scholes Method, using the following assumptions: Weighted Average: Risk-free interest rate 2.48 % Expected lives (years) 10.0 Expected price volatility 560.1 % Dividend rate 0.0 % Forfeiture Rate 0.0 % There are no other warrants or options outstanding to acquire any additional shares of common stock of the Company as of June 30, 2015. NOTE 6 – RELATED PARTY TRANSACTIONS ADVANCES, PAYABLES AND ACCRUALS Amounts included in accruals represent amounts due to the officers and directors for corporate obligations under the employment agreements. Payments on behalf of the Company and accruals made under contractual obligation are accrued (see below). As of June 30, 2015 and December 31, 2014 accrued expenses were $487,846 and $361,847, respectively. NOTE PAYABLE In support of the Company’s efforts and cash requirements, it has relied on advances from the majority shareholders until such time that the Company can support its operations or attains adequate financing through sales of its equity or traditional debt financing. There is no formal written commitment for continued support by shareholders. All advances made in support of the Company are formalized by demand notes, at a 2.15% interest rate. During the six months ended June 30, 2015, our Chief Executive Officer, Dr. Ruggero M. Santilli and immediate family members have loaned the company $103,000 for operations. At June 30, 2015 and December 31, 2014 demand notes accumulative balances were $322,000 and $219,000, respectively. Accrued interest at June 30, 2015 and December 31, 2014 was $6,106 and $3,148, respectively. EMPLOYMENT CONTRACTS The Company has employment contracts with its key employees, the controlling shareholders, who are its officers and directors of the Company. · Dr. Santilli, 5 year contract dated July 25, 2015, annual salary of $180,000 and annual common stock options for .01% of the outstanding stock per calendar year at the average trading price of the anniversary date, July 25th. · Carla Santilli, 5 year consulting contract dated July 25, 2015, annual salary of $72,000 and annual common stock options for .005% of the outstanding stock per calendar year at the average trading price of the anniversary date, July 25th. 13 THUNDER ENERGIES CORPORATION Notes to Condensed Financial Statements For the period ending June 30, 2015 (Unaudited) OTHER The Company does not own or lease property or lease office space. At the current time, the office space used by the Company was arranged by the majority shareholders of the Company to use at no charge. It is anticipated that the Company will enter into formal lease arrangements in the near future. The amounts and terms of the above transactions may not necessarily be indicative of the amounts and terms that would have been incurred had comparable transactions been entered into with independent third parties. NOTE 7 – SUBSEQUENT EVENTS On August 1, 2015, Dr. W. George Gaines was appointed President and Chief Operating Officer for Thunder Energies Corporation (the “Company”). Also on August 1, 2015, Ms. Margaret Haberlin-Currey was appointed Chief Financial Officer for the Company. 14 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Special Note Regarding Forward Looking Statements. This quarterly report on Form 10-Q of Thunder Energies Corporation for the period ended June 30, 2015 contains certain forward looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, which are intended to be covered by the safe harbors created thereby. To the extent that such statements are not recitations of historical fact, such statements constitute forward looking statements which, by definition involve risks and uncertainties. In particular, statements under the Sections; Description of Business, Management’s Discussion and Analysis of Financial Condition and Results of Operations contain forward looking statements. Where in any forward looking statements, the Company expresses an expectation or belief as to future results or events, such expectation or belief is expressed in good faith and believed to have a reasonable basis, but there can be no assurance that the statement of expectation or belief will result or be achieved or accomplished. The following are factors that could cause actual results or events to differ materially from those anticipated, and include but are not limited to: general economic, financial and business conditions; changes in and compliance with governmental regulations; changes in tax laws; and the cost and effects of legal proceedings. You should not rely on forward looking statements in this annual report. This annual report contains forward looking statements that involve risks and uncertainties. We use words such as “anticipates,” “believes,” “plans,” “expects,” “future,” “intends,” and similar expressions to identify these forward-looking statements. Prospective investors should not place undue reliance on these forward looking statements, which apply only as of the date of this annual report. Our actual results could differ materially from those anticipated in these forward-looking statements. Our Business Overview. Thunder Energies Corporation (“we”, “us”, “our”, (“TEC” or the “Company”) was incorporated in the State of Florida on April 21, 2011. Since inception, which was April 21, 2011, the Company has been engaged in organizational efforts and obtaining initial financing. The Company was formed as a vehicle to pursue a business combination and had made no efforts to identify a possible business combination. The business purpose of the Company had been to seek the acquisition of or merger with, and existing company. The Company selected December 31 as its fiscal year end. As of July 1, 2013, the Company, based on proposed business activities, was a “blank check” company. The U.S. Securities and Exchange Commission (the “SEC”) defines those companies as “any development stage company that is issuing a penny stock, within the meaning of Section 3 (a)(51) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and that has no specific business plan or purpose, or has indicated that its business plan is to merge with an unidentified company or companies.” Under SEC Rule 12b-2 under the Exchange Act, the Company also qualified as a “shell company,” because it had no or nominal assets (other than cash) and no or nominal operations. Many states have enacted statutes, rules and regulations limiting the sale of securities of “blank check” companies in their respective jurisdictions. The Company was organized as a vehicle to investigate and, if such investigation warrants, acquire a target company or business seeking the perceived advantages of being a publicly held corporation. As of July 31, 2013, the Company had not entered into any definitive agreement with any party, nor had there been any specific discussions with any potential business combination candidate regarding business opportunities for the Company. Subsequent to our year-end we were subject to a change in control which has resulted in the new majority shareholder and our board of director members causing assets to be assigned to the Company. 15 On July 25, 2013, Dr. Ruggero M. Santilli acquired from Company’s existing shareholders, a control block of stock in the Company consisting of two million nine hundred forty thousand (2,940,000) shares of restricted common stock of the Company, in a private equity transaction. As a result of this acquisition, Dr. Ruggero M. Santilli owned 98% of the issued and outstanding shares of common stock of the Company. On August 10, 2013, the Company entered into an Asset Assignment Agreement (the “IBR Assignment Agreement”) with Institute For Basic Research, Inc., a Florida corporation (“IBR”) that also is beneficially controlled by our Chief Executive Officer, Dr. Ruggero M. Santilli. Pursuant to the IBR Assignment Agreement, IBR irrevocably assigned to the Company all rights, title, ownership and interests in all of IBR’s internet website domain name assets, owned and hereinafter acquired by IBR including, but not limited to, all physical and intangible assets and intellectual property related to the assets. On August 11, 2013, Thunder Energies Corporation (the “Company”) entered into an Asset Assignment Agreement (the “Assignment Agreement”) with HyFuels, Inc., a Florida corporation (“HyFuels”) beneficially controlled by our Chief Executive Officer, Dr. Ruggero M. Santilli. Pursuant to the Assignment Agreement, HyFuels irrevocably assigned to the Company all physical assets, intangible assets, accounts receivable, intellectual property, accounting software, billing software, client lists, client prospects, trade secrets, proprietary property, the intellectual and physical property known as intermediate nuclear fusion without radiation, the physical property consisting of seven (7) Hadronic reactors, all copyrights, patents, patent applications, patent assignments, trademarks and anything having commercial or exchange value and the like. Consideration for the assignment agreements consisted ofone million (1,000,000) shares of our common stock that were issued to Dr. Ruggero M. Santilli, as designee for IBR and HyFuels. Company management determined the amount of consideration based upon ASC 845-10-S99 pertaining to transfer of non-monetary assets. According to ASC 845-10-S99, transfers of non-monetary assets to a company by its promoters or shareholders in exchange for stock prior to or at the time of the entity’s initial public offering should be recorded at the transferors’ historical cost basis determined under Generally Accepted Accounting Principles. As such, the cost basis carried on the books and records of HyFuels and IBR was minimal or essentially zero. Therefore, the accounting principles in ASC 845-10-S99 were followed and the Company recorded the intellectual and physical properties at its historical cost basis, which was at the historical cost basis of a nominal amount. In connection with the aforementioned assignment agreements, 1,000,000 shares of our common stock were transferred in exchange for the assets. The transfer was valued at one thousand dollars ($1,000.00), the value of the shares issued at par ($0.001) in exchange for the assets. This amount was determined by the Company to be de-minimus to the value received in the exchange and approximates the basis of those assets. The Company has recorded the property and intangibles (7 reactors, intellectual property rights to develop the technology, and website) as an intangible asset. The valuation of the properties will be the par value of the stock received in exchange for the rights and assets. The Company’s filings will include a disclosure in the MD&A section and notes to the financial statement under the heading “Non-Monetary Transaction”. Management believes that the $1,000.00 valuation is reflective of the salvage value of the physical property, at a minimum. Our Company purchased internet website domain name assets owned by IBR and the intellectual and physical property known as intermediate nuclear fusion without radiation, the physical property consisting of seven (7) Hadronic reactors, all copyrights, patents, patent applications, patent assignments, trademarks and anything having commercial or exchange value owned by HyFuels as related to the reactors. None of the assets purchased had ever generated revenue for IBR or HyFuels. Although the Asset Assignment Agreements were more comprehensive in their description of “assets”, the aforementioned items were the only assets assigned to the Company. Our Company purchased internet website domain name assets owned by IBR and the intellectual and physical property known as intermediate nuclear fusion without radiation, the physical property consisting of seven (7) Hadronic reactors, all copyrights, patents, patent applications, patent assignments, trademarks and anything having commercial or exchange value owned by HyFuels as related to the reactors. None of the assets purchased had ever generated revenue for IBR or HyFuels. Although the Asset Assignment Agreements were more comprehensive in their description of “assets”, the aforementioned items were the only assets assigned to the Company. 16 A further description of the assignors, IBR and HyFuels, follows. IBR is a Florida Corporation whose only business operations are the publication of an internet blog relating to scientific and academic matters. IBR does not generate revenue and has no expenses. Furthermore, IBR has never maintained a checking account. This status has been consistent over the last several years. Our Chief Executive Officer and Director, Dr. Ruggero M. Santilli is president and a director for IBR. IBR does not have any ownership interest in any of our securities. HyFuels is a Florida corporation that utilized research and development funds to create the seven Hadronic reactors, but otherwise has no business operations since its inception. Its sole purpose is to serve as a patent holding company. Our Chief Executive Officer and Director, Dr. Ruggero M. Santilli is president and a director for HyFuels. HyFuels also does not have any ownership interest in any of our securities. Neither IBR nor HyFuels has made any effort to commercialize the assets for purposes of generating revenue. Both IBR and HyFuels continue to exist as Florida corporations separate and distinct from the Company. Though they are deemed “related” entities through a common officer and director with our Company, they remain otherwise “unaffiliated” with our Company. IBR maintains its principal place of business at 90 East Winds Court, Palm Harbor, Florida 34689. HyFuels maintains its principal place of business at 35ighway 19 North, #215, Palm Harbor, Florida 34684. There is no continuity of facilities with the Company. Neither IBR nor HyFuels had an employee base, a distribution system, a sales force, a customer base, production techniques or trade names associated with the assets. Their ownership rights may arguably be referred to as operating rights but there were essentially no operations associated with the assets. The only activities of the assignors involved the creation of the Internet website domain names and the creation of the seven Hadronic reactors and associated patents pending. These assets did not generate revenue prior to the assignment, so there is essentially no financial data to report regarding “revenue producing activity previously associated with the acquired assets”. Furthermore, there is no “sufficient continuity of operations with our Company so that disclosure of prior financial information regarding IBR or HyFuels is material to an understanding of future operations regarding our Company. Description of Business, Principal Products, Services The business of Thunder Energies Corporation ("TEC") is focused, depending on funding, on the manufacturing, sale and service of three new cutting edge technologies by three separate fully owned Divisions: The TEC Division of Optical Equipment (TEC-DOE) is bringing to market a basically new telescope (patent and trademark pending) with concave lenses under the name of "Santilli telescope" for the first detection in history of antimatter galaxies, antimatter asteroids and antimatter cosmic rays; The TEC Division of Nuclear Instruments (TEC-DNC) is bringing to market the first known technology for the synthesis of thermal neutrons from the hydrogen gas (patents and trademark pending) for important scientific, industrial and military uses; and the TEC Division of Combustion Equipment (TEC-DSCE) is developing a new furnace under the name of TEC HyperFurnace for the complete combustion of fossil fuels without combustible contaminants in the exhaust as well as with an enhanced energy output (patents and trademark pending). The products intended for production, sale and service by the three divisions depending on funding are given respectively by: the new Santilli telescopes with concave lenses; the new hadronic reactors for the synthesis of the neutron from the hydrogen gas; and the new HyperFurnaces for the full combustion of fossil fuels. The expected services are to be rendered by providing technical assistance to the proper operation and service of the indicated products. As we are a development stage company, we have not yet generated any revenue from the assets that were recently assigned to and acquired by the Company, including the Hadronic reactors. The Hadronic reactors have been utilized to test and confirm the technology for ultimate inclusion in the new furnaces. Distribution Methods Of The Products and Services Initially, we anticipate marketing via large advertisements on the internet, such as via PRWeb Releases. We expect to market through contacts that we are able to generate, and then via direct contacts of potential buyers of TEC new fossil fuel furnaces or TEC services for the improvement of existing fossil fuel burning plants. 17 Status of Any Publicly Announced New Product Or Service We have not yet made any public announcement regarding our products or services. We do not contemplate making any such announcements until the availability of a prototype furnace for the clean combustion of fossil fuels as described above. We have only published announcements regarding the new sciences underlying the new clean combustion of fossil fuels as disclosed on our corporate website, www.thunder-energies.com. Competitive Business Conditions And The Smaller Reporting Company’s Competitive Position In The Industry And Methods Of Competition There exist many types of furnaces for the combustion of fossil fuels but they are all based on conventional combustion of fossil fuels and then the removal of contaminants in the exhaust. By contrast, the main function of TEC furnaces is that of improving the combustion with consequential reduction of contaminants in the exhaust while increasing the energy output for the same fossil fuel. Sources And Availability Of Raw Materials And The Names Of Principal Suppliers The raw material needed by the TEC furnaces is given by conventional fossil fuels all available in the U.S.A. by a large number of suppliers. Dependence On One Or A Few Customers We do not presently have any committed customers for our TEC furnaces. However, upon completion of the manufacture and testing of our prototype, we believe that there will be a large market that will be interested in our products and services. Patents, Trademarks, Licenses, Franchises, Concessions, Royalty Agreements Or Labor Contracts, Including Duration A first patent application is pending, while additional patent applications are expected depending on funding. Trademarks are expected to be applied for depending on funding. No franchisee or license is expected during the first three years of operation. Labor contracts for employees are planned for implementation following legal assistance and decisions by our Board of Directors. Need For Any Government Approval Of Principal Products Or Services No governmental approval or permits is expected for the development of the new furnaces for the clean combustion of fossil fuels. Following their availability, the TEC furnaces will be subject to and must comply with applicable EPA requirements for permitted levels of contaminants in the exhaust. Effect Of Existing Or Probable Governmental Regulations On The Business Due to its novel conception, a principal objective of TEC furnaces is that of surpassing current EPA requirements for the contaminants in the combustion exhaust released in the atmosphere. Estimate Of The Amount Of Money Spent During Each Of The Last Two Fiscal Years On Research And Development There have been no funds expended by the Company on research and development in the last two fiscal years. All funding for the development of our products to date has been derived from related entities, IBR and HyFuels, which are beneficially controlled by our Chief Executive Officer, Dr. Ruggero M. Santilli. Costs and Effects Of Compliance With Environmental Laws We are unable to estimate the costs and effects of compliance with environmental laws prior to completion of a TEC prototype furnace. 18 Number Of Total Employees And Number Of Full-Time Employees At this time, the Company has two full time employees and five persons working part time in various functions. Implications of Being an Emerging Growth Company We qualify as an emerging growth company as that term is used in the JOBS Act. An emerging growth company may take advantage of specified reduced reporting and other burdens that are otherwise applicable generally to public companies. These provisions include: · A requirement to have only two years of audited financial statements and only two years of related MD&A; · Exemption from the auditor attestation requirement in the assessment of the emerging growth company’s internal control over financial reporting under Section 404 of the Sarbanes-Oxley Act of 2002; · Reduced disclosure about the emerging growth company’s executive compensation arrangements; and · No non-binding advisory votes on executive compensation or golden parachute arrangements. We have already taken advantage of these reduced reporting burdens in this Form 10-Q, which are also available to us as a smaller reporting company as defined under Rule 12b-2 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). In addition, Section 107 of the JOBS Act also provides that an emerging growth company can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act of 1933, as amended (the “Securities Act”) for complying with new or revised accounting standards. We are choosing to utilize the extended transition period for complying with new or revised accounting standards under Section 102(b)(2) of the JOBS Act. This election allows our Company to delay the adoption of new or revised accounting standards that have different effective dates for public and private companies until those standards apply to private companies. As a result of this election, our financial statements may not be comparable to companies that comply with public company effective dates. We could remain an emerging growth company for up to five years, or until the earliest of (i) the last day of the first fiscal year in which our annual gross revenues exceed $1 billion, (ii) the date that we become a “large accelerated filer” as defined in Rule 12b-2 under the Exchange Act, which would occur if the market value of our common stock that is held by non-affiliates exceeds $700 million as of the last business day of our most recently completed second fiscal quarter, or (iii) the date on which we have issued more than $1 billion in non-convertible debt during the preceding three year period. We are a reporting company and file all reports required under sections 13 and 15d of the Exchange Act. Critical Accounting Policies We prepare our condensed financial statements in conformity with GAAP, which requires management to make certain estimates and apply judgments. We base our estimates and judgments on historical experience, current trends and other factors that management believes to be important at the time the condensed financial statements are prepared. Due to the need to make estimates about the effect of matters that are inherently uncertain, materially different amounts could be reported under different conditions or using different assumptions. On a regular basis, we review our critical accounting policies and how they are applied in the preparation of our condensed financial statements. While we believe that the historical experience, current trends and other factors considered support the preparation of our condensed financial statements in conformity with GAAP, actual results could differ from our estimates and such differences could be material. 19 For a full description of our critical accounting policies, please refer to Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in our 2014 Annual Report on Form 10-K. Results of Operations and Critical Accounting Policies and Estimates. The results of operations are based on preparation of financial statements in conformity with accounting principles generally accepted in the United States. The preparation of financial statements requires management to select accounting policies for critical accounting areas as well as estimates and assumptions that affect the amounts reported in the financial statements. The Company’s accounting policies are more fully described in Note 2 to the Notes of Financial Statements. Results of Operations for the three months ended June 30, 2015 and June 30, 2014. Revenues. Total Revenue. Total revenues for the three months ended June 30, 2015 and 2014 were $-0- and $-0-, respectively. Expenses. Total Expenses. Total expenses including interest expense for the three months ended June 30, 2015 and 2014 were $112,052 and $129,079, respectively. Total expenses consisted of research and development of $23,815 and $13,607, respectively; professional fees of $25,999 and $43,472, respectively; selling, general and administrative expenses of $60,594 and $71,497, respectively; and interest expense of $1,644 and $503, respectively. Results of Operations for the six months ended June 30, 2015 and June 30, 2014. Revenues. Total Revenue. Total revenues for the six months ended June 30, 2015 and 2014 were $-0- and $-0-, respectively. Expenses. Total Expenses. Total expenses including interest expense for the six months ended June 30, 2015 and 2014 were $269,832 and $207,540, respectively. Total expenses consisted of research and development of $38,101 and $15,744, respectively; professional fees of $111,160 and $70,306, respectively; selling, general and administrative expenses of $117,614 and $120,647, respectively; and interest expense of $2,957 and $843, respectively. Financial Condition. Total Assets. Total assets at June 30, 2015 and December 31, 2014 were $9,638 and $5,017, respectively. Total assets consist of cash of $33 and $4,217, respectively and intangible assets, net of accumulated amortization, of $9,605 and $800, respectively. Total Liabilities. Total liabilities at June 30, 2015 and December 31, 2014 were $821,314 and $596,861, respectively. Total liabilities consist of accounts payable of $5,362 and $12,866, respectively; accrued interest of $6,106 and $3,148, respectively; note payable to the CEO of $322,000 and $219,000, respectively; and accrued compensation of $487,846 and $361,847, respectively. 20 Liquidity and Capital Resources. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern which contemplates, among other things, the realization of assets and satisfaction of liabilities in the ordinary course of business. The Company sustained a loss of $269,832 for the six months ended June 30, 2015. The Company has accumulated losses totaling $1,511,620 at June 30, 2015. Because of the absence of positive cash flows from operations, the Company will require additional funding for continuing the development and marketing of products. These factors raise substantial doubt about the Company’s ability to continue as a going concern. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. We are presently able to meet our obligations as they come due through the support of our shareholders. At June 30, 2015 we had a working capital deficit of $821,281. Our working capital deficit is due to the results of operations. Net cash used in operating activities for the six months ended June 30, 2015 and 2014 were ($98,279) and ($86,456), respectively. Net cash used in operating activities includes our net loss, amortization, stock issued for services, prepaid expense, accounts payable, accrued compensation and accrued interest. Net cash used in investing activities for the six months ended June 30, 2015 and 2014 were ($8,905) and $0, respectively. Net cash used in investing activities includes payments made for intangible assets, patents of $8,905 and $0, respectively. Net cash provided by financing activities for the six months ended June 30, 2015 and 2014 were $103,000 and $89,944, respectively. Net cash provided by financing activities includes proceeds from notes payable- related party of $103,000 and $61,000, respectively; and proceeds from the issuance of common stock of $-0- and $28,944, respectively. We anticipate that our future liquidity requirements will arise from the need to fund our growth from operations, pay current obligations and future capital expenditures. The primary sources of funding for such requirements are expected to be cash generated from operations and raising additional funds from the private sources and/or debt financing. However, we can provide no assurances that we will be able to generate sufficient cash flow from operations and/or obtain additional financing on terms satisfactory to us, if at all, to remain a going concern. Our continuation as a going concern is dependent upon our ability to generate sufficient cash flow to meet our obligations on a timely basis and ultimately to attain profitability. Our Plan of Operation for the next twelve months is to raise capital to implement our strategy.We do not have the necessary cash and revenue to satisfy our cash requirements for the next twelve months. We cannot guarantee that additional funding will be available on favorable terms, if at all. If adequate funds are not available, then we may not be able to expand our operations. If adequate funds are not available, we believe that our officers and directors will contribute funds to pay for some of our expenses. However, we have not made any arrangements or agreements with our officers and directors regarding such advancement of funds. We do not know whether we will issue stock for the loans or whether we will merely prepare and sign promissory notes. If we are forced to seek funds from our officers or directors, we will negotiate the specific terms and conditions of such loan when made, if ever. Although we are not presently engaged in any capital raising activities, we anticipate that we may engage in one or more private offering of our company’s securities after the completion of this offering. We would most likely rely upon the transaction exemptions from registration provided by Regulation D, Rule 506 or conduct another private offering under Section 4(2) of the Securities Act of 1933. See “Note 2 – Going Concern” in our financial statements for additional information as to the possibility that we may not be able to continue as a “going concern.” We are not aware of any trends or known demands, commitments, events or uncertainties that will result in or that are reasonably likely to result in material increases or decreases in liquidity. 21 Capital Resources. We had no material commitments for capital expenditures as of June 30, 2015. Off-Balance Sheet Arrangements We have made no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to investors. Item 3. Quantitative and Qualitative Disclosures About Market Risk. We are a Smaller Reporting Company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. Item 4. Controls and Procedures. (a) Management’s Conclusions Regarding Effectiveness of Disclosure Controls and Procedures. The management of the Company is responsible for establishing and maintaining adequate internal control over financial reporting. The Company’s internal control over financial reporting is a process designed under the supervision of the Company’s Chief Executive Officer and Chief Financial Officer to provide reasonable assurance regarding the reliability of financial reporting and the preparation of the Company’s financial statements for external purposes in accordance with U.S. generally accepted accounting principles. With respect to the period ending June 30, 2015, under the supervision and with the participation of our management, we conducted an evaluation of the effectiveness of the design and operations of our disclosure controls and procedures, as defined in Rules 13a-15(e) and 15d-15(e) promulgated under the Securities Exchange Act of 1934. Based upon our evaluation regarding the period ending June 30, 2015, the Company’s management, including its Principal Executive Officer and Principal Financial Officer, has concluded that its disclosure controls and procedures were not effective due to the Company’s limited internal resources and lack of ability to have multiple levels of transaction review. Material weaknesses noted are lack of an audit committee, lack of a majority of outside directors on the board of directors, resulting in ineffective oversight in the establishment and monitoring of required internal controls and procedures; and management is dominated by two individuals, without adequate compensating controls. Through the use of external consultants and the review process, management believes that the financial statements and other information presented herewith are materially correct. The Company’s disclosure controls and procedures are designed to provide reasonable assurance of achieving their objectives. However, the Company’s management, including its Principal Executive Officer and Principal Financial Officer, does not expect that its disclosure controls and procedures will prevent all error and all fraud. A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Further, the design of a control system must reflect the fact that there are resource constraints, and the benefit of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the Company have been detected. (b) Changes in Internal Controls. There have been no changes in the Company’s internal control over financial reporting during the period ended June 30, 2015 that have materially affected, or are reasonably likely to materially affect, the Company’s internal controls over financial reporting. For a full discussion of controls and procedures refer to Item 9A, Controls and Procedures, in our 2014 Annual Report on Form 10-K. 22 Part II. Other Information Item 1. Legal Proceedings. None. Item 1A. Risk Factors We are a Smaller Reporting Company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. During the period ending June 30, 2015, the Company engaged in the sale of its unregistered securities as described below. The shares of our common stock were issued pursuant to an exemption from registration in Section 4(2) of the Securities Act of 1933. These shares of our common stock qualified for exemption under Section 4(2) of the Securities Act of 1933 since the issuance of shares by us did not involve a public offering. The offering was not a “public offering” as defined in Section 4(2) due to the insubstantial number of persons involved in the deal, size of the offering, manner of the offering and number of shares offered. We did not undertake an offering in which we sold a high number of shares to a high number of investors. In addition, these shareholders had necessary investment intent as required by Section 4(2) since they agreed to receive shares certificates bearing a legend stating that such shares are restricted pursuant to Rule 144 of the 1933 Act. This restriction ensures that these shares would not be immediately redistributed into the market and therefore not be part of a “public offering.” All shareholders are “sophisticated investors” and are family members, friends or business acquaintances of our officers and directors. Based on an analysis of the above factors, we believe we have met the requirements to qualify for exemption under section 4(2) of the Securities Act of 1933 for this transaction. On January 26, 2015 the Company issued 50,000 shares to consultants for research services, recorded at the fair market value of the share price, in the amount of $50,000 Item 3. Defaults Upon Senior Securities None. Item 4. Mine Safety Disclosures Not applicable. Item 5. Other Information. None. 23 Item 6. Exhibits Exhibit Number and Description Location Reference (a) Financial Statements Filed herewith (b) Exhibits required by Item 601, Regulation S-K; (3.0) Articles of Incorporation (3.1) Initial Articles of Incorporation filed with Form 10 Registration Statement on July 21, 2011 See Exhibit Key (3.2) Amendment to Articles of Incorporationdated July 29, 2013 See Exhibit Key (3.3) Amendment to Articles of Incorporationdated October 7, 2013 See Exhibit Key (3.4) Amendment to Articles of Incorporationdated April 25, 2014 See Exhibit Key (3.5) Bylaws filed with Form 10 Registration Statement on July 21, 2011. See Exhibit Key (11.0) Statement re: computation of per share Earnings. Note 2 to Financial Stmts. (14.0) Code of Ethics See Exhibit Key (31.1) Certificate of Chief Executive OfficerAnd Principal Financial and Accounting OfficerPursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Filed herewith (32.1) Certification of Chief Executive OfficerAnd Principal Financial and Accounting OfficerPursuant to 18 U.S.C. § 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Filed herewith (101.INS) XBRL Instance Document Filed herewith (101.SCH) XBRL Taxonomy Ext. Schema Document Filed herewith (101.CAL) XBRL Taxonomy Ext. Calculation Linkbase Document Filed herewith (101.DEF) XBRL Taxonomy Ext. Definition Linkbase Document Filed herewith (101.LAB) XBRL Taxonomy Ext. Label Linkbase Document Filed herewith (101.PRE) XBRL Taxonomy Ext. Presentation Linkbase Document Filed herewith 24 Exhibit Key 3.1 Incorporated by reference herein to the Company’s Form 10Registration Statement filed with the Securities and ExchangeCommission on July 21, 2011. 3.2 Incorporated by reference herein to the Company’s Form 10-QQuarterly Report filed with the Securities and ExchangeCommission on November 15, 2013. 3.3 Incorporated by reference herein to the Company’s Form 10-QQuarterly Report filed with the Securities and ExchangeCommission on November 15, 2013. 3.4 Incorporated by reference herein to the Company’s Form 8-KCurrent Report filed with the Securities and ExchangeCommission on May 5, 2014. 3.5 Incorporated by reference herein to the Company’s Form 10Registration Statement filed with the Securities and ExchangeCommission on July 21, 2011. 14.0 Incorporated by reference herein to the Company’s Form 10-QQuarterly Report filed with the Securities and ExchangeCommission on January 17, 2012. 25 Signatures Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. THUNDER ENERGIES CORPORATION NAME TITLE DATE /s/ Dr. Ruggero M. Santilli Principal Executive Officer, August 14, 2015 Dr. Ruggero M. Santilli Principal Accounting Officer, Chief Financial Officer, Chairman of the Board of Directors 26
